DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Acknowledgement of Amendment
Applicant’s Amendment of 06/11/2021, is acknowledged. No new claims are added, claim 59 is cancelled and claims1-34, 43 and 72-88 were previously cancelled. Claims 35-42, 44-46 and 57-58, 60-71 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 36 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements. The claim 36 recites limitation of “… and an outer surface of the optical lens except the light beam entering hole forms the non-photosensitive area.”, examiner thinks the limitation is missing an element after “an outer surface of the optical lens” and before “except the light beam entering hole forms the non-photosensitive area.”  To form a meaningful limitation. 
	Examiner suggest to add  “Black adhesive applied to non-photosensitive area forming connecting portion”, such omission amounting to a gap between the elements.  See MPEP § 2172.01. 

Claim 57 recites the limitation "ta surface of the optical lens" in sixteenth line of the claim.  There is insufficient antecedent basis for this limitation in the claim since step (b) recites “a light beam entering hole on one of the optical lenses in the lens subassembly” and step (c1) recites “…a lowermost optical lens in the lens the optical lens and is adapted to embed and assembly the optical lenses.”.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 35, 38, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh (20080180566 A1, here in referred as Singh-566).
	
	Regarding claim 35  Singh-566 discloses (see Fig. 1-4, mostly Fig. 2, for instant reference an annotated Fig. 2  is provided below)  An optical lens assembly (100), comprising: 
	a plurality of optical lenses (106, 104)  sequentially stacked (104-106) in an optical axis direction (114, focal line), wherein each of the optical lenses comprises connecting portion (as shown in annotated fig. 2  lenses 104, 106 having radial extending area in a radial direction forming connecting portion 150, 155 and concave-concave curved portion 112, 116 forms photosensitive area) by which the optical lenses are overlap with each  other in the optical axis direction to form a lens assembly (Fig. 1 illustrates  lenses 104, 106 are stacked and overlap in the optical axis direction to form a lens subassembly) thereof,
	a lens holder (ICD 102 and bonding agent 108) for supporting the lens subassembly (as illustrated in fig. 2),
	wherein the connecting portion of each lens is arranged in a non-photosensitive area (as shown in annotated Fig. 2,  area 150, 155 forms connecting portions of each lens is in a non-photosensitive area as indicated in annotated Fig. 2) thereof,
	wherein each of the optical lenses is directly connected to an adjacent lens of the lenses by its connecting portion (portion 155 and portion 150 are directly connected to)  
	wherein a lowermost optical lens (104) in the lens subassembly is directly connected to a top of the lens holder (104 is in contact with 102-108) through the connecting portion provided thereon, and 
wherein only a bottom of the lowermost optical lens (104) is in contact with the lens holder (102-108), such that the lens holder does not surround the plurality of optical lenses in a circumferential direction of the plurality of optical lenses (the lens holder 102-108 does not cover exposed sides of the lenses in the radial direction).

    PNG
    media_image1.png
    454
    529
    media_image1.png
    Greyscale



	Regarding claim 38 Singh-566 discloses (see Fig. 1-4, mostly Fig. 2, see an annotated Fig. 2  is provided above)  at least one of the optical lens  is pre-assembled optical lens (since all lenses are assembled on the ICD 102 forms at least one lens preassembled) and an assembly position of the pre-assembled optical lens is suitable to 

	Regarding claim 40  Singh-566 discloses (see Fig. 1-4, mostly Fig. 2, see an annotated Fig. 2  is provided above) the optical lens arranged at the top of the optical lens assembly is the pre-assembled optical lens .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 36-37, 39 and 41-42, 44-46, 57-58, 60-65 and 68-71are rejected under 35 U.S.C. 103 as being unpatentable over by Singh (20080180566 A1, here in referred as Singh-566). in view of Takada (WO 2014/156954 A1, a PDF with English translation is provided with relevant highlighting) .
 

Regarding claim 36 Singh-566 discloses (see Fig. 1-4, mostly Fig. 2) the optical lens assembly as in claim 35 except limitation of this claim.
	 Takada discloses (see Fig. 1 and translated reference WO 2014/156954) one of the optical lenses (15B-15d), a light beam entering hole (aperture formed by light shielding coating 13) is formed in the photosensitive area (aperture 13 forms light entering hole on lens surface in photosensitive area of lenses 15B-15D) and portion of an outer surface of the optical lens (area covered by coating 13 and 57 as shown in Fig. 1), which exclude the light beam entering hole forms the non-photosensitive area.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form light entering hole by forming light blocking layer 13 of 55 as disclosed by Takada and form similar layer on at least one lens of 104 and106 of Singh-566 with applying opaque film for the purpose lowering reflectance on the inner surface of the lens and occurrence of flare and ghost can be reduced as disclosed by Takada (see page 5 of 63 line 11-16).

	Regarding claim 37 Takada discloses (see Fig. 1 and translation provided) the optical lens (15d) arranged at the top of the optical lens assembly (lens laminate 17 as in Fig. 1) is provided with the light beam entering hole (light shielding portion 24 forms an aperture hole). 

	Regarding claim 39 Singh-566 discloses (see Fig. 1-4, mostly Fig. 2, see an annotated Fig. 2  is provided above)  at least one of the optical lens  is pre-assembled optical lens (since all lenses are assembled on the ICD 102 forms at least one lens 

	Regarding claim 41  Singh-566 further discloses (see Fig. 1-4, mostly Fig. 2, see an annotated Fig. 2  is provided above) the optical lens arranged at the top of the optical lens assembly is the pre-assembled optical lens (since lens stack is formed first and then attached to support structure, examiner has considered lens 106 is pre-assembled).

	Regarding claim 42, Takada discloses (see Fig. 1 and translation provided) a non-photosensitive area of the optical lens (15B) is formed by a blackening process and a matting process (see WO 20141569 page 3 of 63 discloses forming light shielding film 55 and page 4 of 63 discloses light shielding film 13 applied to non-photosensitive area forming connecting portion), and the connecting portion is formed by coating a black adhesive on each of the optical lenses (page 5 of 63 line # 36-37 discloses adhesive layer 53 light shielding film 55 and 57 all are same material as adhesive).

	Regarding claim 44-45-46, Takada further discloses (see Fig. 1 and translation provided) an edge of the lens subassembly is provided with a light blocking portion (57) to block external lights (page 5 of 63, line 1-5) and  


	Regarding claim 57  Singh-566 discloses (see Fig. 1-4, mostly Fig. 2, for instant reference an annotated Fig. 2  is provided below)  An assembly method of an optical lens assembly (100), comprising: 
	(a) a sequentially stacked a plurality of optical lenses (104-106)  in an optical axis direction (114, focal line) to form a lens subassembly, wherein each of the optical lenses comprises connecting portion (as shown in annotated fig. 2  lenses 104, 106 having radial extending area in a radial direction forming connecting portion 150, 155 and concave-concave curved portion 112, 116 forms photosensitive area) by which the optical lenses are overlap with each  other in the optical axis direction (Fig. 1 illustrates  lenses 104, 106 are stacked and overlap in the optical axis direction to form a lens subassembly);
	(c)  packaging the optical lens assembly (forming lens stack by joining 104 and 106); and
	(c1) disposing the lens subassembly on a top of a lens holder (as shown in the Fig. 2 Lenses [104-106] is attached to [102-108], wherein a lowermost optical lens (150) in the lens subassembly is directly connected to the top of the lens holder (102-108) through a connecting portion (150) provided thereon, wherein, each of the optical lenses 

	Singh-566 does not teach  method step 
	(b) forming a light beam entering hole on one of the optical lenses in the lens sub assembly ; and 
	wherein in the method, the connecting portion is formed by coating a black adhesive on a surface of the optical lens and is adapted to embed and assembly the optical lenses.

	Takada discloses (see Fig. 1 and translated reference WO 2014/156954) method steps,
	(b) forming a light beam entering hole on one of the optical lenses (by forming light shielding element 13 as in Fig. 1, 55 as in Fig. 5) in the lens sub assembly (as shown in Fig. 1 and Fig. 5, light shielding layer 13 of 55 forming light entering hole); and wherein in the method, the connecting portion is formed by coating a black adhesive on a surface of the optical lens (as stated at  and is adapted to embed and assembly the optical lenses (see page 5 of 36, line 36-37 suggest use of light shielding film 55 and 57 for forming lens assembly and light entering hole).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form light entering hole by forming light blocking layer 13 of 55 as disclosed by Takada and form similar layer on at least one lens of 104 and106 of Singh-566 with applying opaque film for the purpose of lowering 

	Regarding claim 58 Takada further discloses (see Fig. 1 and translated reference WO 2014/156954) the assembly method wherein the step (a) before assembling the optical lenses a blackening process and a matting process are performed on each optical lens to form a non-photosensitive area (see page 4 of 63, line 41-46 discloses application of light shielding material having opening surrounding optical axis forming aperture area which is same as a blackening process and a matting process forming aperture area as photosensitive area and light shielding layer 13 and 55 as non-photosensitive area) and, the entire optical lens except the non-photosensitive is a photosensitive area, and the connecting portion is arranged in the non-photosensitive area (as shown in Fig. 1 non-photosensitive area 12 forms connecting portion).

	Regarding claim 60-61 Takada further discloses (see Fig. 1 and translated reference WO 2014/156954) the assembly method of the optical lens assembly in the step (b), the optical lens (15D) mounted on the top of the lens subassembly is provided with the light beam entering hole (light shielding layer 24 forming light entering hole), and for the optical lens on the top of the lens subassembly (15D), the light beam entering hole is formed in a photosensitive area (area where convex portion of lens 15D forming photosensitive area)  and a blackening process and a matting process are performed on the entire optical lens except the light beam entering hole to form a non-

	Regarding claim 62-65 Singh-566 discloses (see Fig. 1-4, mostly Fig. 2)  the assembly method of the optical lens assembly in step (a) at least one of the optical lenses  is an adjustable lens in at least one direction (paragraph [0023] recites the digital camera module 100 is aligned along a focal line 114, centered with respect to ICD 102).

	Regarding claim 68 Takada further discloses (see Fig. 1 and translated reference WO 2014/156954) The assembly method of the optical lens assembly  having a mutually exclusive method step (a) and (b), the step (b) is independent of step (a) which is time shaving if step (b) is performed before step (a) is performed.

	Regarding claim 69 Takada further discloses (see Fig. 1 and translated reference WO 2014/156954), The assembly method of the optical lens assembly further comprising step (d): arranging a light blocking portion (57) at an edge of the lens subassembly (17) for blocking lights, wherein the step (d) is performed after execution of step (b) since step (b) stacked lens assembly with coating 13 and film 57 is applied to lens stack 17 which is inherent to performing step (d) after step (b)).

	Regarding claim 70 Takada further discloses (see Fig. 1 and translated reference WO 2014/156954), the assembly method of the optical lens assembly in the 
	the blackening process and the matting process are suitable to be performed after assembling the optical lenses (the light blocking portion is formed by performing a blackening process and a matting process on an edge of the lens assembly see page 4 of 63 line 28-31, states various methods for coating material that include spraying and coating and Fig 1 indicates coating 57 is applied after forming lens stack 17).
	
	Regarding claim 71, Takada further discloses (see Fig. 1 and translation provided) the assembly method of the optical lens assembly further discloses	the light blocking portion is formed by performing a blackening process and a matting process on an edge of optical lens assembly and are suitable to be selected from one or more of paint spraying (see page 4 of 63 line 28-31, states various methods for coating material that include spraying and coating). 

Allowable Subject Matter

Claim 67 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
 The following is a statement of reasons for the indication of allowable subject matter:  As regards to claim 67 the prior art fails to disclose “the assembly method wherein in the step (c), after an optical center of the optical lens is corrected through the adjustable lens, adhesive dispensing and curing are performed on the adjustable lens to fix the adjustable lens.

Claim 66 is allowed
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the limitations such that the rejection under 102 or 103 would be proper, 	As regards to claim 66 the prior art fails to disclose “the assembly method of the optical lens assembly includes an optical center of the optical lens is calibrated by adjusting the adjustable lens” and as regards to claim 67 the prior art fails to disclose “the assembly method wherein in the step (c), after an optical center of the optical lens is corrected through the adjustable lens, adhesive dispensing and curing are performed on the adjustable lens to fix the adjustable lens.

Response to Arguments
Applicant’s arguments with respect to claim(s) 35-42, 44-46 and 57-58, 60-71 have been considered but are moot because the new ground of rejection does not rely only on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As Applicant stated that claim 35 includes limitation of claim 59 however applicant excluded limitations of intervening  claims and scope of the claims changed that required further consideration and search.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        September 10, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872